Citation Nr: 0939729	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for psoriasis-like rash 
(claimed as skin problems), to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran's Form DD-214 reflects that he had active service 
from August 1967 to April 1970 with an additional year and 
eight months of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current skin condition is 
related to his active service, to include exposure to 
herbicides while in service.  

The Veteran's November 1965 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a skin 
condition.  On a November 1966 report of medical history, the 
Veteran checked the box indicating a history of skin disease.  
The examiner noted a mild skin "crafting" on the Veteran's 
back.  An October 1969 service treatment record (STR) 
indicates a mild rash in the groin.  On his April 1970 Report 
of Medical History prepared as part of a separation physical 
examination, the Veteran checked the box indicating a history 
of skin disease.  The examiner did not provide a diagnosis of 
a skin condition; clinical evaluation was normal.   

An August 2001 post-service private treatment record 
indicates that the Veteran had a rash on his hand.  A July 
2005 VA outpatient treatment record notes that the Veteran 
had experienced dry scaly patches on his legs for the past 
two months.  The Veteran indicated that he had been treated 
for this problem in the past.  On examination, there were six 
to seven patches of scaly erythematous lesions on both lower 
legs.  There was surrounding edema on the Veteran's larger 
patches, with the size ranging from one to four cm.  The 
physician diagnosed the Veteran with nummular eczema. 

The Veteran underwent a VA examination in December 2005.  At 
the time, he reported that he uses a prescribed ointment for 
his dry skin condition on his hands, as well as ointment for 
his eczema.  The Veteran indicated that the medication 
improves his skin condition.  On examination, the examiner 
stated that the Veteran has a skin problem which appears to 
be eczema, but could potentially be psoriasis.  The examiner 
noted a few patches on the Veteran's shins of his lower 
limbs, indicating that the Veteran's self-diagnosed eczema 
has yet to be biopsied and must be further investigated.  The 
examiner noted the Veteran's history of seborrheic dermatitis 
of his scalp and face, however, indicated that it was not 
currently present.  The examiner noted that the Veteran had 
dryness of his hands, which was currently treated with 
ointment.  The examiner diagnosed the Veteran with residual 
psoriasis-like rash over the tibia on both legs and a history 
of seborrheic dermatitis of the scalp and face currently in 
complete remission. 

The December 2005 VA examiner did not provide an etiology as 
to the Veteran's currently diagnosed skin conditions or 
comment on the Veteran's service treatment records, which 
indicate skin problems during service.  Once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Accordingly, a new medical examination is necessary to make a 
determination in this case.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for skin complaints since December 
2005.  The AMC/RO should then obtain and 
associate those records with the claims 
file.

2.  After completion of the foregoing, 
the Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of his skin condition.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
and post-service treatment records.

Based on the examination and review of 
the record, the examiner should answer 
the following question: 

Is it at least as likely as not that any 
currently demonstrated skin condition(s) 
is the result of active service or any 
incident therein or had its onset in 
service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the decision with 
respect to the claim remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




